COURT OF CHANCERY
                                        OF THE
                                STATE OF DELAWARE

 ANDRE G. BOUCHARD                                             New Castle County Courthouse
      CHANCELLOR                                               500 N. King Street, Suite 11400
                                                              Wilmington, Delaware 19801-3734

                            Date Submitted: March 26, 2015
                              Date Decided: June 5, 2015


Stuart M. Grant, Esquire                         Gregory V. Varallo, Esquire
Michael J. Barry, Esquire                        Richard P. Rollo, Esquire
Grant & Eisenhofer, P.A.                         Kevin M. Gallagher, Esquire
123 Justison Street                              Richards, Layton & Finger, P.A.
Wilmington, DE 19801                             920 North King Street
                                                 Wilmington, DE 19801
James R. Banko, Esquire
Faruqi & Faruqi LLP                              Bradley R. Aronstam, Esquire
20 Montchanin Road, Suite 145                    Ross Aronstam & Moritz LLP
Wilmington, Delaware 19807                       100 S. West Street, Suite 400
                                                 Wilmington, Delaware 19801
David A. Jenkins, Esquire
Smith, Katzenstein & Jenkins LLP
800 Delaware Avenue, Suite 1000
Wilmington, DE 19899


      RE:    In re Jefferies Group, Inc. Shareholders Litigation
             Consolidated C.A. No. 8059-CB

Dear Counsel:

      On March 26, 2015, I entered an order approving the settlement of this class action

after taking two matters under advisement during a hearing held on March 25, 2015: (1)

Delaware Counsel’s application for an award of attorneys’ fees and expenses, and (2)
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 2 of 15


New York Plaintiffs’ motion for a share of the fee award. 1 This is my decision on those

matters.

       1.     Background

       This action arose out of the stock-for-stock merger of Jefferies Group, Inc.

(“Jefferies”) and Leucadia National Corporation (“Leucadia”) that closed on March 1,

2013. In the merger, each share of Jefferies was exchanged for 0.81 shares of Leucadia.

This ratio implied consideration valued at $17.01 per share of Jefferies, a 19% premium

over the closing price of Jefferies common stock on the day before the announcement of

the transaction.

       On November 14, 2012, two days after the transaction was announced, the first of

seven actions challenging the proposed transaction was filed in New York state court.

After some initial activity in New York, this case proceeded in Delaware.

       The gravamen of Plaintiffs’ case was a straightforward theory of alleged conflicts

of interests affecting four of the eight members of the Jefferies board that, if proven,

could result in the application of the entire fairness standard. As Plaintiffs explained it:



1
 Delaware Counsel consists of four law firms that were named as co-lead counsel in this
action under a consolidation order entered on January 29, 2013: Bernstein Litowitz
Berger & Grossmann LLP, Grant & Eisenhofer, P.A., Saxena White, P.A., and Faruqi &
Faruqi, LLP. The New York Plaintiffs, who pursued related litigation in New York
discussed below, are Howard Lasker IRA, Dr. Robert Lowinger and Michael Jiannaras.
New York Counsel consists of the following three law firms: Robbins Geller Rudman &
Dowd LLP, Abraham, Fruchter & Twersky, LLP, and Stull, Stull & Brody.
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 3 of 15


         Plaintiffs alleged that the Transaction was tainted by conflicts affecting half
         of the Jefferies board of directors and as a result had to meet the exacting
         standards of the entire fairness standard under Delaware law. Specifically,
         the Merger came together with Leucadia’s co-founders and Jefferies
         directors Ian M. Cumming and Joseph S. Steinberg negotiating on behalf of
         Leucadia, and Jefferies Chief Executive Officer and Chairman Richard B.
         Handler and Jefferies director and Chairman of its Executive Committee
         Brian P. Friedman supposedly representing Jefferies, but only after assuring
         themselves coveted leadership roles at Leucadia following the Merger. In
         other words, Plaintiffs’ core theory was that the Merger was negotiated by
         Leucadia’s past and future leadership, with nobody properly representing
         Jefferies’ stockholders. 2

Defendants argued strenuously that the business judgment rule should govern this case

because, among other things, a transaction committee of independent directors working

with an independent financial advisor (Citigroup Global Markets, Inc.) had recommended

the merger, four of the six directors on the Jefferies board who ultimately approved the

transaction (Steinberg and Cumming recused from the vote) were free of conflict, and a

majority of the company’s disinterested stockholders approved the transaction in a fully-

informed vote.

         Delaware Counsel did not seek expedition, instead making a tactical decision to

litigate the case as one for damages. Plaintiffs survived a motion to dismiss decided by

then-Chancellor Strine, although he dismissed their claim that Leucadia was a controlling

stockholder. Plaintiffs also survived a motion for summary judgment (except for one

claim that was dismissed) that I decided from the bench on September 16, 2014. At the

2
    Pls.’ Op. Br. at 1-2 (defined terms omitted).
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 4 of 15


conclusion of that hearing, I explained that the existence of factual disputes over certain

issues precluded me from determining whether the business judgment rule or the entire

fairness standard would apply and that, depending on how those factual disputes were

resolved, I could see either standard coming into play.

       On October 31, 2014, about five weeks before trial was scheduled to begin, the

parties reached an agreement-in-principle to settle the case. The settlement, which I

formally approved on March 26, 2015, will result in a payment of $70 million in cash to

the Class. 3 This is a net amount. The parties structured the settlement to guarantee that

the Class would receive $70 million and that any award of attorneys’ fees would come on

top, with Defendants retaining the right to oppose the fee application.

       2.     Delaware Counsel’s Fee Application.

       Delaware Counsel seeks an award of attorneys’ fees in the amount of $27.5

million plus expenses in the amount of $1,002,603.28.        They claim the requested fee

amount equates to approximately 27.5% of the gross value of settlement (approximately

$100 million) after taking into account the requested fee, the expenses incurred by




3
  Under the settlement agreement, Leucadia had the option to pay the settlement
consideration in cash or freely tradable shares of Leucadia common stock. Leucadia
elected to pay the settlement consideration in cash.
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 5 of 15


Delaware Counsel and an assumed amount of administrative expenses (to be paid by

Defendants). 4

         Defendants acknowledge that Delaware Counsel is entitled to a reasonable fee

award, but argue that their request is excessive. Defendants contend that the fee award

should be calculated as a percentage of the net fund for Jefferies’ stockholders ($70

million) rather than as a percentage of the gross value of the settlement. Citing five

recent settlements, Defendants argue that the Court traditionally has awarded attorneys’

fees between 20% and 25% of the value of settlements exceeding $65 million. Focusing

on the midpoint of that range, Defendants suggest that the Court should award $15.75

million (22.5% of the $70 million net settlement fund) plus reasonable expenses.

         The present dispute implicates two issues: (1) whether the fee award should be

calculated on a net or gross basis and (2) the appropriate amount of the fee. The first

issue is easily resolved. Although structuring a settlement based on a net recovery may

have the salutary effect of subjecting more fee applications to an adversarial process, 5 the


4
    Delaware Counsel’s gross value calculation is as follows:

Net Distribution to the Class:                    $ 70,000,000
Assumed Administrative Expenses:                  $ 1,500,000
Requested Fee Award:                              $ 27,500,000
Out-of-pocket Expenses:                           $ 1,002,603
Total:                                            $100,002,603
5
 In a settlement structured based on an agreed-upon net payment to stockholders (or the
corporation in a derivative case) without an agreement on the amount of the maximum
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 6 of 15


reality is that this Court traditionally has granted fee awards in common fund settlements

based on a percentage of the gross settlement value. For example, the fee awards in each

of the five settlements exceeding $65 million that Defendants identified were based on

the gross value of the settlements. Indeed, Defendants were unable to identify a single

case in which this Court made a considered judgment to award a fee based on a

percentage of the net recovery that stockholders would receive in a common fund case. 6

       The second issue, the appropriate amount of the fee, involves an exercise of

judicial discretion taking into account the Sugarland factors, namely: “1) the results

achieved; 2) the time and effort of counsel; 3) the relative complexities of the litigation;



fee award that defendants will not oppose, as occurred here, defendants have an incentive
to oppose fee requests viewed as unreasonable to manage their expected gross financial
exposure. By contrast, defendants are usually indifferent as to what percentage of a gross
settlement is awarded to plaintiffs’ counsel because their exposure is capped at the gross
amount. From a policy perspective, it would be beneficial in my view for fee
applications to be subject to adversarial inquiry to provide the Court with a better record
with which to evaluate the Sugarland factors, in particular the quality of the benefit
achieved in the proposed settlement and the relative complexity of the case.
6
  At oral argument, Defendants relied on the decision in Marie Raymond Revocable Trust
v. MAT Five LLC, 980 A.2d 388 (Del. Ch. 2008), as precedent for this Court awarding a
fee based on the net amount of a settlement. In that case, the Court approved an
application for a fee of $5 million that defendants had agreed to pay in a settlement that
resulted in, among other things, the payment of over $38 million to certain investors. The
Court noted that the $5 million fee “represents less than 14% of the benefits achieved.”
Id. at 410. The Court, however, did not conduct any analysis and reached no conclusion
concerning whether fee awards should be based on the net or gross value of a settlement.
It simply mentioned in passing a percentage figure that happened to be based on the net
recovery to the investors.
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 7 of 15


4) any contingency factor; and 5) the standing and ability of counsel involved.” 7 The

benefit achieved is the most significant factor. 8

          At a simplistic level, the benefit achieved here, which will result in the payment

of a net amount of $70 million (about $.50 per share) to the Class, is impressive. But the

ultimate quality of that benefit depends on many things. For example, if the business

judgment rule had applied in the case, Plaintiffs presumably would have received no

recovery had they gone to trial, in which case the benefit here would be remarkable. On

the other hand, if the entire fairness standard had applied, the benefit takes on a different

complexion. Plaintiffs’ expert estimated that the fair value for a share of Jefferies

common stock as of the merger date was $21.65, which is $4.64 higher than the $17.01

transaction price, meaning that the net recovery in the settlement (about $0.50 per share)

equates to less than 11% of the damages sought. 9 Of course, the settlement was reached

without either side knowing what standard of review ultimately would apply and how

convincing the analyses of their respective financial experts would be after tested by

cross-examination, and with each side making its own risk assessment in that regard.


7
  Ams. Mining Corp. v. Theriault, 51 A.3d 1213, 1254 (Del. 2012) (citing Sugarland
Indus., Inc. v. Thomas, 420 A.2d 142, 149 (Del. 1980)).
8
    Id.
9
  Pls.’ Br. in Opp’n to Defs.’ Mot. for Summary Judgment Ex. 2 ¶¶ 8, 67. It is estimated
that the Class held approximately 139.8 million shares of Jefferies common stock. Thus,
a valuation of $21.65 per share would yield approximately $648.7 million in damages.
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 8 of 15


       Recently, in considering a case involving a $275 million derivative recovery that

also settled about one month before trial, Vice Chancellor Laster stated that “ ‘[w]hile

there are outliers, a typical fee award for a case settling at this stage of the proceeding

ranges from 22.5% to 25% of the benefit conferred.’ ” 10 Recognizing that each case has

its own peculiarities, and that there are outliers, this range strikes me as reasonable as a

general matter. There should be, in my view, an appreciable difference between the fee

award percentage for a pre-trial recovery and a recovery after trial, where fee awards

usually max out at one-third of a fund, 11 because of the significant additional risk and

investment of resources involved in going to trial and the further exposure of appellate

review.

       Delaware Counsel, whose standing and ability is not questioned, handled this

case on an entirely contingent basis, and expended meaningful but not Herculean efforts

litigating this case on a non-expedited basis. They reviewed approximately 16,500

documents comprising approximately 72,000 pages – not monumental in the age of e-


10
  In re Activision Blizzard, Inc. S’holder Litig., 2015 WL 2438067, at *38 (Del. Ch. May
21, 2015) (quoting In re Orchard Enters., Inc. S’holders Litig., 2014 WL 4181912, at *8
(Del. Ch. Aug. 22, 2014)) (awarding 22.7% to 24.5% of cash and non-monetary benefits
achieved in case involving “complicated legal issues and the need for extensive
discovery,” including over 800,000 pages of discovery documents and 23 fact depositions
taken in a compressed schedule).
11
   Ams. Mining Corp., 51 A.3d at 1259 (“Delaware case law supports a wide range of
reasonable percentages for attorneys’ fees, but 33% is ‘the very top of the range of
percentages.’ ”) (citation omitted).
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 9 of 15


discovery. Deposition discovery also was manageable. Delaware Counsel took seven

fact depositions and one expert deposition in addition to defending the deposition of

their own expert. They also successfully briefed two significant motions. 12 As the

magnitude of the discovery confirms, the factual issues in the case were not overly

complex and, as noted above, the core legal issues in the case were fairly straightforward

for professionals who handle cases of this nature.

       Taking into account each of the Sugarland factors, and placing the greatest

weight on the settlement fund that was created as a result of the settlement, in my

judgment the appropriate award for this case is $21.5 million, inclusive of expenses.

This equates to approximately 23.5% of the gross value (approximately $91.5 million) of

the settlement.




12
   Delaware Counsel submitted affidavits with their moving papers representing that they
spent a total of 9,256.75 hours litigating the case. This total included time incurred in a
leadership fight and approximately 367 hours incurred after an agreement-in-principle
had been reached on October 31, 2014. In fee application submissions, counsel should
differentiate between time spent on a case before an agreement-in-principle to settle has
been reached (when counsel is truly at risk) and after an agreement-in-principle has been
reached, and should be careful to excise time incurred on matters that provide no benefit
to stockholders, such as hours incurred in leadership fights. See In re BEA Sys., Inc.
S’holders Litig., 2009 WL 1931641, at *1 (Del. Ch. June 24, 2009) (denying fees for time
“spent on aspects of the litigation that produced no benefit”); Stroud v. Milliken, 1989
WL 120353, at *4 (Del. Ch. Oct. 6, 1989) (“[T]he reasonableness of the counsel fees
must be based on the time actually spent before [the benefit occurred], on those claims
which were meritorious when filed.”).
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 10 of 15


      3.     New York Counsel’s Motion for a Share of the Fee Award

      As noted above, the first action challenging the proposed merger was filed in New

York state court. On January 10, 2013, that action was consolidated with two others filed

in New York. New York Counsel took a different approach than Delaware Counsel by

seeking expedited discovery in aid of an application for a preliminary injunction rather

than allowing the transaction to close and pursuing damages.

      On January 14, 2013, the New York court granted a motion to expedite the New

York action and denied Defendants’ cross-motion to dismiss or stay the New York action

in favor of the Delaware actions, which were not yet consolidated. On January 17, 2013,

the parties to the New York action entered into a stipulated agreement regarding

expedited discovery. By January 31, 2013, the discovery contemplated by the stipulated

agreement was substantially completed.

      On February 13, 2013, with the New York action moving forward on an expedited

basis, then-Chancellor Strine granted Defendants’ motion to stay the Delaware action

pending the outcome of the anticipated injunction proceedings in New York.

      After a few weeks of litigation activity, New York Counsel dropped their

application for a preliminary injunction after obtaining supplemental disclosures from

Jefferies that were disseminated publicly in a Form 8-K dated February 19, 2013, nine

days before the stockholder vote on the proposed transaction was held on February 28,

2013. The supplemental disclosures concerned the financial analysis of the proposed
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 11 of 15


transaction performed by Citigroup. They did not include the disclosure of any additional

information concerning the alleged conflicts of interests involving Friedman and Handler

that were the focus of the Delaware action. The supplemental disclosures were obtained

without the New York Plaintiffs agreeing to a settlement or providing the Defendants

with a release from any claims. New York Counsel did not apply for an award of fees in

New York for their efforts, and are now precluded from doing so under the terms of the

settlement in this action. 13

         On April 2, 2013, then-Chancellor Strine lifted the stay of the Delaware action.

Two weeks later, on April 16, 2013, the New York action was stayed in favor of the

Delaware action, which proceeded as a damages case along the path described above and

resulted in the settlement.

         On March 10, 2015, the New York Plaintiffs filed a motion in this Court seeking

an award of 20% of the amount of any fees to be awarded to Delaware Counsel.

         As the Delaware Supreme Court has explained, “attorneys who litigate in other

jurisdictions are entitled to share in a Delaware fee award, ‘if their efforts elsewhere

conferred a benefit realized as part of the Delaware settlement.’ ” 14 To be entitled to a




13
     Oral Arg. Tr. 85-86 (Mar. 25, 2015).
14
   Alaska Elec. Pension Fund v. Brown, 941 A.2d 1011, 1015 (Del. 2007) (quoting In re
Infinity Broadcasting Corp. S’holders Litig., 802 A.2d 285, 292 (Del. 2002)).
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 12 of 15


percentage of the fee in this litigation, the New York Plaintiffs “must substantiate their

contribution to the result achieved.” 15

           The New York Plaintiffs initially contended that their litigation efforts benefitted

the Class by causing the supplemental disclosures in the Form 8-K that Jefferies filed on

February 19, 2013. At oral argument, they essentially conceded that these supplemental

disclosures are irrelevant to their motion here. 16 That is because, even if one assumes

that the supplemental disclosures were material, an issue I have not examined, there is no

causal connection between those disclosures and the settlement payment that Delaware

Counsel obtained in this action.

           The primary basis for the New York Plaintiffs’ motion for a share of the fee award

in this case is their contention that the “Delaware Plaintiffs’ prosecution of their claims

relied heavily upon the expedited New York Discovery, which would not have otherwise

been available in drafting the Amended Complaint.” 17 The expedited discovery the New

York Plaintiffs obtained consisted of (1) a production of certain core documents

concerning the proposed transaction, including board and transaction committee

presentation materials and minutes, and some emails, and (2) depositions New York


15
     Id.
16
     Oral Arg. Tr. 85 (Mar. 25, 2015).
17
  New York Pls’ Br. in Support of Mot. to Award the New York Plaintiffs a Share of
Att’ys’ Fees and Reimbursement of Expenses at 22.
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 13 of 15


Counsel had taken of (a) Robert E. Joyal, the chair of Jefferies’ transaction committee

and (b) David M. Head, the senior member of the team at Citigroup. 18 According to the

New York Plaintiffs, but for obtaining access to the expedited discovery that was taken in

the New York action, the Delaware Plaintiffs “might well not have survived Defendants’

motion to dismiss.” 19 In my opinion, the New York Plaintiffs have failed to substantiate

that their efforts contributed to the denial of the motion to dismiss in the Delaware action,

or otherwise to the results that were achieved in this action.

           The operative complaint that was the subject of the motion to dismiss in this action

was filed on May 24, 2013. Significantly, the stay of the Delaware action was lifted on

April 2, 2013. Thereafter, on April 17, 2013, Defendants produced 3,266 pages of

documents they had previously produced in the New York action to Delaware Counsel in

response to an outstanding document request. 20 Thus, the reason Delaware Counsel was

able to incorporate the contents of these documents into an amended pleading is because

the Defendants, who did not seek to stay discovery in the Delaware action pending the

resolution of a motion to dismiss, produced them to Delaware Counsel as they were

required to do.


18
     Id. at 5-6.
19
     Id.
20
     Victor Aff. Ex. L.
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 14 of 15


         Assuming it is true that having access to these documents improved the quality of

the pleading in the Delaware action and assisted Delaware Counsel in defeating the

Defendants’ motion to dismiss, the fact of the matter is that the New York Plaintiffs made

no substantive contribution to that result. Rather, after the stay of the discovery had been

lifted in the Delaware action, Delaware Counsel was entitled to and did receive the same

underlying documents from the Defendants, which they utilized as they saw fit.

         Regarding deposition testimony, the record shows that New York Counsel

provided copies of the transcripts of the two depositions they took to Delaware Counsel

on May 3, 2013, 21 and that Delaware Counsel cited to one of those transcripts twice in a

single paragraph of the amended complaint that was the subject of the motion to

dismiss. 22 In denying the motion to dismiss, then-Chancellor Strine made no reference to

this paragraph or the testimony cited therein, which testimony did not contribute in any

substantive way to the results achieved in the Delaware action in my view.

         Finally, the New York Plaintiffs’ attempt to take credit for assisting the Plaintiffs

here in surviving the motion for summary judgment is frivolous. The summary judgment




21
     Reich Affirmation Ex. E. at 1.
22
   The Joyal deposition is cited twice in paragraph 80 of the amended complaint – once
for the fact that “Friedman only provided ‘general information that discussions [with
Leucadia] were underway’ ” in mid-July 2012, and then for what is essentially a legal
conclusion: “Joyal acknowledged in his deposition that the Board should have been told
if ‘Handler and Friedman were having discussions with Mr. Cumming and Steinberg
In re Jefferies Group, Inc. Shareholders Litigation
Cons. C.A. No. 8059-CB
June 5, 2015
Page 15 of 15


motion was presented to me on September 16, 2014, over seventeen months after the stay

of the Delaware action had been lifted and after Delaware Counsel had completed full

discovery on the merits, including retaking the depositions of the two individuals who

had been deposed in the New York action.

       For the foregoing reasons, the New York Plaintiffs’ motion for a share of the fee

award in this action is denied.

              IT IS SO ORDERED.

                                         Sincerely,

                                         /s/ Andre G. Bouchard

                                         Chancellor

AGB/gp




about a possible strategic transaction between Jefferies and Leucadia.’ ” Am. Compl. ¶
80.